      Case 1:21-cv-00052-3JP Document 356    Filed 08/02/21   Page 1 of 1




             United States Court of International Trade
 Honorable Mark A. Barnett, Claire R. Kelly and Jennifer Choe-Groves

                           Appearance Sheet

Docket No. 21-00052
August 2, 2021 – Status Conference
via Webex
2:00 p.m.
Off Site
Jurisdiction 1581(i)

                      In Re Section 301 Cases

                                   Counsel

Plaintiff/Steering Committee
Matthew Robert Nicely
Pratik A. Shah
Akin, Gump, Strauss, Hauer & Feld, LLP
Michael Roll
Roll & Harris LLP
Lawrence Friedman
Barnes, Richardson & Colburn, LLP
Nithya Nagarajan
Husch Blackwell LLP
Shannon Fura
Page Fura, P.C.

Defendant
Jamie L. Shookman
Jeanne Davidson
Loren Misha Preheim
Justin Reinhart Miller
U.S. Department of Justice
Paula Smith
U.S. Customs & Border Protection
